[Cite as State v. Miles, 2018-Ohio-3317.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 5-18-06

        v.

JOHN T. MILES III,                                         OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Hancock County Common Pleas Court
                           Trial Court No. 2017 CR 164

                                       Judgment Affirmed

                             Date of Decision: August 20, 2018




APPEARANCES:

        Gene P. Murray for Appellant

        Steven M. Powell for Appellee
Case No. 5-18-06


PRESTON, J.

       {¶1} Defendant-appellant, John T. Miles III (“Miles”), appeals the February

22, 2018 judgment entry of sentence of the Hancock County Court of Common

Pleas. For the reasons that follow, we affirm.

       {¶2} This case arises from a sale of lysergic acid diethylamide (“LSD”) by

Miles to a confidential-law-enforcement informant near Findlay High School in

Findlay, Ohio on October 6, 2016. (See Doc. Nos. 1, 49, 50). At the time of the

sale, Miles was under judicial release supervision relating to prior felony drug-

trafficking convictions. (See Doc. No. 49). On May 30, 2017, the Hancock County

Grand Jury indicted Miles on one count of trafficking in LSD in violation of R.C.

2925.03(A), a third-degree felony. (Doc. No. 1). On June 7, 2017, Miles appeared

for arraignment and entered a plea of not guilty. (Doc. No. 7).

       {¶3} On February 1, 2018, Miles filed a “Motion in Limine to Dismiss”

requesting that the trial court dismiss the indictment on grounds that the law-

enforcement-incident report detailing Miles’s LSD sale on October 6, 2016 included

an erroneous description of the victim of Miles’s conduct and that Miles, as the

object of a law-enforcement-entrapment scheme, was the actual victim. (Doc. No.

65). On February 7, 2018, the trial court, treating the motion as a motion to dismiss

the indictment, denied Miles’s motion. (Doc. No. 75). On February 8, 2018, Miles

filed a “Second Motion in Limine to Dismiss” requesting that the trial court dismiss


                                         -2-
Case No. 5-18-06


the indictment because “the indicted charge was the result of an unsworn complaint

and unsigned victim’s statement, rendering the indictment void and divesting the

trial court of jurisdiction in this case.” (Doc. No. 76). As with Miles’s earlier

motion, the trial court treated Miles’s second motion as a motion to dismiss the

indictment and denied this motion on February 9, 2018. (Doc. No. 78).

      {¶4} On February 12, 2018, Miles, under a negotiated plea agreement,

withdrew his not guilty plea and pleaded guilty. (Doc. No. 81). The trial court

accepted Miles’s guilty plea and found him guilty. (See Doc. No. 88). On February

22, 2018, Miles was sentenced to 24 months in prison. (Id.).

      {¶5} On March 26, 2018, Miles filed a notice of appeal. (Doc. No. 108). He

raises two assignments of error, which we address together.

                           Assignment of Error No. I

      The Police-Reported Complaint against the defendant-appellant,
      obtained by the defense in discovery from the State, was based
      upon an unsigned police report, thereby depriving the State of
      jurisdiction to prosecute this case, and also depriving the trial
      court itself of jurisdiction in this case, regardless of the
      indictment, and regardless of the guilty plea to the indictment, as
      the trial court cannot bestow jurisdiction upon itself in a case
      where there was none, ab initio, thereby necessitating the vacating
      of the guilty finding and of the sentencing, and so requiring
      dismissal.

                          Assignment of Error No. II

      The defendant-appellant respectfully submits that the State’s case
      was based upon a non-existent victim, according to the State’s
      own discovery, thereby fatally flawing the indictment in this case,

                                       -3-
Case No. 5-18-06


       in which the defendant-appellant respectfully asserts that he was
       the actual victim in the case. For at all pertinent times, defendant-
       appellant was the State’s probationer whom the State improperly
       and wrongly set up to fail, by using a State informant to call and
       ask its own probationer (the defendant-appellant) to obtain and
       to sell the illegal drug, lysergic acid diethylamide (LSD), which as
       a matter of public policy, should result in this case having been a
       non-starter, and so requiring reversal or vacating through
       dismissal, in the interests of justice.

       {¶6} Although Miles does not explicitly argue in his appellate brief that the

trial court committed any reversible error, his assignments of error and his

arguments in support of his assignments of error advance arguments that are nearly

identical to those made in his two motions to dismiss the indictment. Therefore, we

will treat each of Miles’s assignments of error as alleging that the trial court erred

by denying his motions to dismiss the indictment.

       {¶7} In his assignments of error, Miles argues that the trial court erred by

denying his motions to dismiss the indictment. Specifically, Miles argues that (1)

the trial court did not have subject-matter jurisdiction over his case because the

“Police-Reported Complaint” against him was not signed or sworn to under oath by

the reporting law enforcement officers as required by Crim.R. 3 and that (2) he was

entrapped by law enforcement.

       {¶8} “An appellate court reviews de novo a trial court’s denial of a motion

to dismiss an indictment.” State v. Robertson, 3d Dist. Henry No. 7-14-16, 2015-

Ohio-1758, ¶ 17, citing State v. Tayse, 9th Dist. Summit No. 23978, 2009-Ohio-


                                         -4-
Case No. 5-18-06


1209, ¶ 28, citing State v. Whalen, 9th Dist. Lorain No. 08CA009317, 2008-Ohio-

6739, ¶ 7. See State v. Martinez, 3d Dist. Seneca Nos. 13-11-32 and 13-11-21, 2012-

Ohio-3750, ¶ 23 (“A trial court’s decision granting or denying a motion to dismiss

for lack of subject-matter jurisdiction is reviewed de novo.”), citing State ex rel.

Bush v. Spurlock, 42 Ohio St. 3d 77, 80 (1989). “‘De novo review is independent,

without deference to the lower court’s decision.’” Robertson at ¶ 17, quoting State

v. Hudson, 3d Dist. Marion No. 9-12-38, 2013-Ohio-647, ¶ 27.

       {¶9} “‘“Subject-matter jurisdiction of a court connotes the power to hear and

decide a case upon its merits” and “defines the competency of a court to render a

valid judgment in a particular action.”’” State v. Faber, 3d Dist. Seneca No. 13-15-

01, 2015-Ohio-3720, ¶ 22, quoting Cheap Escape Co., Inc. v. Haddox, L.L.C., 120
Ohio St. 3d 493, 2008-Ohio-6323, ¶ 6, quoting Morrison v. Steiner, 32 Ohio St. 2d
86, 87 (1972). “Because subject-matter jurisdiction goes to the power of the court

to adjudicate the merits of a case, it can never be waived and may be challenged at

any time.” Pratts v. Hurley, 102 Ohio St. 3d 81, 2004-Ohio-1980, ¶ 11, citing United

States v. Cotton, 535 U.S. 625, 630 (2002) and State ex rel. Tubbs Jones v. Suster,

84 Ohio St. 3d 70, 75 (1998). “The filing of a valid complaint is a necessary

prerequisite to a court’s acquisition of jurisdiction.” State v. Williams, 12th Dist.

Butler No. CA2014-06-144, 2015-Ohio-1090, ¶ 8, citing State v. Mbodji, 129 Ohio

St.3d 325, 2011-Ohio-2880, ¶ 12. “However, ‘[a]n accused in a felony case is not


                                         -5-
Case No. 5-18-06


tried upon the affidavit filed against him but on the indictment by the grand jury.’”

Id., quoting Foston v. Maxwell, 177 Ohio St. 74, 76 (1964) and State v. Thacker, 4th

Dist. Lawrence No. 04CA5, 2004-Ohio-3978, ¶ 12.

       {¶10} “‘[W]here the criminal design originates with the officials of the

government, and they implant in the mind of an innocent person the disposition to

commit the alleged offense and induce its commission in order to prosecute, the

defense of entrapment is established and the accused is entitled to acquittal.’” State

v. Barnett, 3d Dist. Hardin No. 6-12-03, 2012-Ohio-3748, ¶ 31, quoting State v.

Doran, 5 Ohio St. 3d 187, 192 (1983), citing Sherman v. United States, 356 U.S.
369, 372 (1958). “Entrapment is not established, though, when government officials

‘merely afford opportunities or facilities for the commission of the offense,’ and the

accused was predisposed to commit the offense.” Id., citing Doran at 192, quoting

Sherman at 372. The following facts, while non-exclusive, are relevant when

considering whether a defendant is predisposed to commit a given offense:

       (1) the accused’s previous involvement in criminal activity of the

       nature charged, (2) the accused’s ready acquiescence to the

       inducements offered by the police, (3) the accused’s expert

       knowledge in the area of the criminal activity charged, (4) the

       accused’s ready access to contraband, and (5) the accused’s

       willingness to involve himself in criminal activity.


                                         -6-
Case No. 5-18-06


Id., quoting Doran at 192. Because it is an affirmative defense, the defendant bears

the burden of proving entrapment by a preponderance of the evidence. State v.

Taylor, 3d Dist. Seneca No. 13-10-49, 2011-Ohio-5080, ¶ 21, citing Doran at 192-

193 and R.C. 2901.05(A).

         {¶11} We conclude that the trial court had subject-matter jurisdiction over

Miles’s case. The crux of Miles’s argument is that the trial court did not have

subject-matter jurisdiction to preside over his case because the “Police-Reported

Complaint” does not satisfy Crim.R. 3’s requirements for filing criminal complaints.

See New Albany v. Dalton, 104 Ohio App. 3d 307, 311-312 (10th Dist.1995)

(concluding that the failure to file properly sworn complaints in compliance with

Crim.R. 3 deprived the trial court of subject-matter jurisdiction). However, the

“Police-Reported Complaint” is not a “complaint” within the meaning of Crim.R.

3.1 “‘A complaint is the basic charging instrument in * * * criminal proceedings in

[the state of Ohio].’” State v. Ebraheim, 6th Dist. Lucas No. L-14-1157, 2015-Ohio-

4055, ¶ 26, quoting State v. Hess, 7th Dist. Jefferson No. 02 JE 36, 2003-Ohio-6721,

¶ 16, citing State v. Wood, 48 Ohio App. 2d 339, 343 (8th Dist.1976). Here, the

“Police-Reported Complaint” is not the charging instrument used to initiate criminal

proceedings against Miles; the prosecution against Miles was commenced under an



1
 Crim.R. 3 provides: “The complaint is a written statement of the essential facts constituting the offense
charged. It shall also state the numerical designation of the applicable statute or ordinance. It shall be made
upon oath before any person authorized by law to administer oaths.”

                                                     -7-
Case No. 5-18-06


indictment. (See Doc. No. 1). Instead, the “Police-Reported Complaint” is nothing

more than a copy of a law-enforcement-incident report documenting the

circumstances of Miles’s sale of LSD on October 6, 2016. Thus, because the

“Police-Reported Complaint” is not a charging instrument, it is immaterial whether

it complies with the requirements of Crim.R. 3.

      {¶12} Moreover, there is no evidence in the record that Miles was charged

with or prosecuted under a complaint. Rather, Miles was prosecuted and convicted

under the indictment issued by the Hancock County Grand Jury, and the indictment

gave the trial court subject-matter jurisdiction over Miles’s case. See State v.

Turner, 3d Dist. Allen No. 1-11-01, 2011-Ohio-4348, ¶ 21, citing State v. Leigh, 2d

Dist. Montgomery No. 18294, 2001 WL 1345957, *2 (Nov. 2, 2001). See also

Williams, 2015-Ohio-1090, at ¶ 9, citing State v. Gaitor, 7th Dist. Mahoning No. 13

MA 189, 2014-Ohio-4010, ¶ 16 and Leigh at *2. Furthermore, even if the State had

charged Miles under the “Police-Reported Complaint” and the “Police-Reported

Complaint” was incurably defective, the fact that Miles was ultimately prosecuted

and convicted under the indictment would render any defect in the “Police-Reported

Complaint” “irrelevant and harmless.” Williams at ¶ 9, citing Thacker, 2004-Ohio-

3978, at ¶ 12, Turner at ¶ 21, and State v. Phillips, 7th Dist. Mahoning No. 14 MA

34, 2014-Ohio-5309, ¶ 17.




                                        -8-
Case No. 5-18-06


       {¶13} Miles’s entrapment argument is also without merit. Miles waived his

entrapment argument by pleading guilty to the count of the indictment. “A plea of

guilty is a complete admission of guilt.” State v. Kuhner, 154 Ohio App. 3d 457,

2003-Ohio-4631, ¶ 4 (3d Dist.), citing Crim.R. 11(B)(1). “‘By entering a plea of

guilty, the accused is not simply stating that he did the discrete acts described in the

indictment; he is admitting guilt of a substantive crime.’” State v. Kitzler, 3d Dist.

Wyandot No. 16-02-06, 2002-Ohio-5253, ¶ 12, citing State v. Barnett, 73 Ohio

App.3d 244, 248 (2d Dist.1991), quoting United States v. Broce, 488 U.S. 563, 570

(1989). “A defendant who enters a plea of guilty waives the right to appeal all

nonjurisdictional issues arising at prior stages of the proceedings, although the

defendant may contest the constitutionality of the plea itself.” Kuhner at ¶ 4, citing

Ross v. Common Pleas Court of Auglaize Cty., 30 Ohio St. 2d 323 (1972). Accord

State v. Kidd, 2d Dist. Clark No. 03CA43, 2004-Ohio-6784, ¶ 11 (“Unlike a plea of

no contest, a plea of guilty waives all appealable errors that may have occurred at

trial, unless such errors precluded the defendant from entering a knowing and

voluntary guilty plea.”), citing Barnett at 248 and State v. Kelley, 57 Ohio St. 3d 127

(1991). In particular, “a defendant who enters a guilty plea * * * thereby waives his

right to argue on appeal that the trial court erred when it denied a motion to dismiss

* * *.” State v. Hanneman, 2d Dist. Montgomery No. 21772, 2007-Ohio-5175, ¶ 5,

citing Huber Heights v. Duty, 27 Ohio App. 3d 244 (2d Dist.1985).


                                          -9-
Case No. 5-18-06


       {¶14} Miles does not argue that the alleged entrapment by law enforcement

officers rendered his guilty plea unknowing, unintelligent, or involuntary.

Similarly, Miles’s entrapment claim does not call into question the trial court’s

jurisdiction over his case. As such, Miles’s arguments that the trial court erred by

denying his first motion to dismiss the indictment and that he was entrapped were

waived by operation of his guilty plea. See id. at ¶ 4-6; Kidd at ¶ 11 (concluding

that Kidd’s argument that law enforcement officers entrapped him into committing

drug trafficking offenses was waived by reason of Kidd’s guilty pleas).

       {¶15} Miles’s assignments of error are overruled.

       {¶16} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

WILLAMOWSKI, P.J. and ZIMMERMAN, J., concur.

/jlr




                                        -10-